Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-14, 16-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (2013/0279693).
 	Regarding claim 1, Rothschild discloses a connector (34) configured to connect with a display apparatus (16) by a wire; a communicator (24) configured to perform wireless communication with an external apparatus (18);
an image processor (28) configured to process image signals; and 
a processor (22) configured to:
based on sensing a connection with the display apparatus through the connector,   transmit an image signal corresponding to a content having a first format to the display apparatus through the connector (para. 40),
based on sensing a connection with the external apparatus through the communicator while the image signal corresponding to the content having the first format is transmitted to the display apparatus through the connector, convert the image signal corresponding 
transmit the image signal, which is converted corresponding to the content having the second format to the external apparatus (24), except to the display apparatus through the connector as claimed.  However, Rothschild teaches that the device 12 may communicate with data of the wireless device 18 by wire or optical fiber (par. 32).  By the same token, if the display device 16 has an input to receive the wire or optical fiber data of the wireless device 18, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employing the same wire or optical fiber at the connector 34 so that the converted second format could be provided to the display device 16.  
	Regarding claim 2, Rothschild discloses the image processor configured to process the image signal for output through the connector and configured to process the image signal for output through the communicator, and based on sensing the connection with the external apparatus through the communicator, the image processor is configured to convert the image signal corresponding to the content having the first format into the image signal corresponding to the content having the second format, and control the communicator to transmit the image signal corresponding to the content having the second format to the external apparatus (par. 32 and 38), except the image processor is separated into the first and second processors as claimed.  The examiner takes Official Notice that using multiple processors to perform different tasks is well known in the art.  By using multiple processors, the bottleneck effect of a single processor can be avoided.  Hence, it would have been obvious to one of ordinary skill in 
	Regarding claim 3, in addition of rejection to claim 2, Rothschild also discloses that based on sensing the connection with the external apparatus through the communicator, the first image processor is configured to continuously process the image signal corresponding to the content having the first format being transmitted to the display apparatus through the connector, and control the image signal corresponding to the content having the first format to be transmitted to the display apparatus through the connector (par. 29).
	Regarding claim 5, Rothschild the processor is further configured to sense the connection with the external apparatus through the communicator based on at least one of setting the wireless communication with the external apparatus, setting content to be provided to the external apparatus, or installing or executing an application for the wireless communication in the external apparatus (par. 38 and 39).
	Regarding claim 6, in addition of rejection to claim 1, Rothschild further discloses that the image processor is configured to identify whether the external apparatus wirelessly connected through the communicator supports reproduction of the content having the first format, based on reproduction of the content having the first format being unsupported by the external apparatus, control the image processor to convert the image signal corresponding to the content having the first format into an image signal corresponding to the content having a second format different from the first format that the external apparatus is able to reproduce (par. 38, 41).

	Regarding claim 10, Rothschild discloses the processor is further configured to receive identification data of the external apparatus through the communicator, and identify whether the external apparatus supports the content of the first format based on the identification data (para. 38 and 41).
	Regarding claim 11, see rejection to claim 5.
	Regarding claims 12, 13, 14, 16, 17, 18, and 20, see similar rejections as set forth above.
Claims 4, 9, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothschild (2013/0279693) in view of Lee et al. (2016/0294192).
 	Regarding claims 4, 9, 15, and 19, Rothschild does not disclose that the processor is further configured to identify a display delay time of the content reproduced in the external apparatus, and control the content displayed on the external apparatus and the display apparatus to be synchronized by delaying the image signal transmitted to the display apparatus through the connector based on the display delay time of the content reproduced in the external apparatus as claimed.  Lee, from the similar field of endeavor, teaches that two unsynchronized videos can be synchronized together by determining the delay time in between the two videos (par. 96, 97) and using the determined delay time to delay one of the videos (par. 92).  Synchronized videos enable users to see the same video at the same time at different locations, which critical in simultaneous video communication environments, such as video conferences and gamings.  Thus, knowing that the video signals at terminals 16 and 18 in Rothschild can be out of sync, it would have been obvious to one of ordinary skill in the art before the 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LEE whose telephone number 571-272-7349.  The examiner can normally be reached on Monday through Thursday from 9:00 am to 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Miller, can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
                                                                            /MICHAEL LEE/                                                                                       Primary Examiner, 
                                                                             Art Unit 2422